DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/21 has been entered.
 Response to Amendment
This office action is in response to the RCE filed 12/16/21. Claims 21 and 26-28 have been amended, new claims 29-34 have been added, and claims 1-20 were previously cancelled. Thus, claims 21-34 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30, 32, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30, 32, and 34 the limitation “the load path is an internal load path through the extension assistor” is unclear. It cannot be determined what applicant is trying to claim. Is the internal load path a force applied by the extension assistor to the user’s limb or a force applied by the user to the assistor? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardinali (2014/0005583) in view of Bonutti (5,167,612).
Regarding claim 21, in fig. 1 Cardinali discloses a therapeutic device for use on a length of a leg of a user, the length including an upper leg portion, a lower leg portion, and a knee intermediate the upper leg portion and the lower leg portion, said leg length also defining opposing medial and lateral sides each extending the length of said leg length (see device in fig 1), said user having an anterior, said device comprising: a proximal framework portion (26, 30 and 46) configured for attachment relative to the upper leg portion; one or more proximal framework securing members (straps that attach to upper strap retainers 16) operatively coupled to the proximal framework portion, the one or more proximal framework securing members 
However, in fig. 1 and 3 Bonutti teaches an extension assistor (22) attached to the proximal framework portion and attached to the distal framework portion (see attachment of 62 to frames 44 and 24), the extension assistor configured to provide an urging force (see Abstract, lines 10-14) to the distal framework portion at a position closer to the at least one operative connection than to any of the one or more distal framework engaging members, to the distal framework portion (see fig 1, element 22 is attached to the framework 24 and 44 near operative connection 62), wherein the extension assistor is configured to selectively discourage device flexion of the proximal and distal framework portions relative to one another, and, when activated, the extension assistor selectively encourages device extension of the proximal and distal framework portions relative to one another, thereby causing the leg to be urged into extension (Col. 1, II. 60-67). 

Regarding claim 22, the modified Cardinali discloses that the extension assistor comprises an elongate tensile connector (82, fig 1 Bonutti).
Regarding claim 23, the modified Cardinali discloses that the extension assistor includes a ratchet element configured to take up a length of the elongate tensile connector (84, fig 1 of Bonutti).
Regarding claim 24, the modified Cardinali discloses that the one or more proximal framework securing members comprises one or more straps configured to be placed in tension ([0025] Cardinali).
Regarding claim 27, in fig. 1 Cardinali discloses a method of therapeutic treatment of a knee comprising the steps of: providing a therapeutic device for use on a length of a leg of a user the therapeutic device having a proximal framework portion (26, 30 and 46 beneath 26 and 30) configured for attachment supporting an upper portion of the leg including a leg facing portion configured to be directed towards and generally facing said upper leg portion (inner sides of 26, 30 and 46 beneath 26 and 30), a distal framework portion (32, 26 and 48 beneath 32 and 26) configured for attachment relative to a lower portion of the leg configured to be directed towards and facing said lower leg (inner sides of 32, 26 and 48 beneath 32 and 26), distal (straps that attach to lower strap retainers 16) securing members for securing the and distal framework to the lower leg portions, and engaging the leg of the user to the proximal and distal framework portion with the one or more proximal securing members and the one or more distal securing members 
However, in fig. 1 and 3 Bonutti teaches an extension assistor (22) attached to the proximal framework portion and attached to the distal framework portion (see attachment of 62 to frames 44 and 24), the extension assistor configured to provide an urging force (see Abstract, lines 10-14) to the distal framework portion at a position closer to the at least one operative connection than to any of the one or more distal framework engaging members, to the distal framework portion (see fig 1, element 22 is attached to the framework 24 and 44 near operative connection 62), wherein the extension assistor is configured to selectively discourage device flexion of the proximal and distal framework portions relative to one another, and, when activated, the extension assistor selectively encourages device extension of the proximal and distal framework portions relative to one another, thereby causing the leg to be urged into extension (Col. 1, II. 60-67). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cardinali's proximal framework, distal bridge and hinge with an extension assistor, as taught by Bonutti, for the purpose of expanding the range of motion of joints.

However, in fig. 1 and 3 Bonutti teaches an extension assistor (22) attached to the proximal framework portion and attached to the distal framework portion (see attachment of 62 to frames 44 and 24), the extension assistor configured to provide an urging force (see Abstract, lines 10-14) to the distal framework portion at a position closer to the at least one operative connection than to any of the one or more distal framework engaging members, to the distal framework portion (see fig 1, element 22 is attached to the framework 24 and 44 near operative connection 62), wherein the extension assistor is configured to selectively discourage device flexion of the proximal and distal framework portions relative to one another, and, when activated, the extension assistor selectively encourages device extension of the proximal and distal framework portions relative to one another, thereby causing the leg to be urged into extension (Col. 1, II. 60-67). 

Regarding claim 29, the modified Cardinali shows that the extension assister defines a load path through the extension assister and between the proximal framework portion and the distal framework portion (the assistor 22 of Bonutti applies a load between frames 24 and 44, fig 1 of Bonutti), and wherein the extension assister is configured to encourage device extension by changing a length of the load path (see the load change between figs 1 and 3 of Bonutti where the limb is urged to extend).
Regarding claim 30, the modified Cardinali shows that the load path is an internal load path through the extension assister (the load path applies a force from the extension assistor (22, fig 1 of Bonutti) to the user’s limb).
Regarding claim 31, the modified Cardinali shows that the extension assister defines a load path through the extension assister and between the proximal framework portion and the distal framework portion (the assistor 22 of Bonutti applies a load between frames 24 and 44, fig 1 of Bonutti), and wherein the extension assister is configured to encourage device extension by changing a length of the load path (see the load change between figs 1 and 3 of Bonutti where the limb is urged to extend).
Regarding claim 32, as best understood the modified Cardinali shows that the load path is an internal load path through the extension assister (the load path applies a force from the extension assistor (22, fig 1 of Bonutti) to the user’s limb).

Regarding claim 34, the modified Cardinali shows that the load path is an internal load path through the extension assister (the load path applies a force from the extension assistor (22, fig 1 of Bonutti) to the user’s limb).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardinali and Bonutti, as applied to claim 21 above, in further view of Stohr (WO99/03440).
Regarding claim 6, the modified Cardinali is silent regarding an inflatable proximal bladder adapted to be positioned between an anterior portion of the upper leg portion and at least one of the one or more proximal framework securing members. 
However, in fig. 15 Stohr teaches an inflatable bladder (11 /6, see first full paragraph of 2nd page in translation) between an anterior portion of the upper leg portion and at least one of the one or more proximal framework securing members 27. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Cardinali's anterior portion of the upper leg portion and at least one of the one or more proximal framework securing members with the addition of an inflatable bladder, as taught by Stohr, for the purpose of helping the user to increase their range of motion by promoting extension. 
.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardinali, Bonutti and Stohr, as applied to claim 25 above, in further view of Bledsoe (2012/0271211 ).
Regarding claim 7, the modified Cardinali discloses that the at least one of the one or more proximal framework securing members comprises a strap adapted to be in contact with an anterior side of the upper leg portion at approximately a same length at which the inflatable proximal bladder is in contact to the upper leg portion (as modified by Stohr in rejection of claim 6 above, a proximal inflatable bladder is positioned between the proximal framework strap and the anterior side of said leg), but is silent regarding that the strap is elastic. 
However, Bledsoe teaches a knee brace including elastic straps (Page 4, para 45). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Cardinali's straps with elastic straps, as taught by Bledsoe, for the purpose of providing comfort to the user.
Response to Arguments
Applicant’s arguments, see pgs. 10-11, last and first paragraph, respectively, filed 12/16/21, with respect to the rejection(s) of claim(s) 21-28 under 35 USC 103 have been fully new art rejection by Bonutti.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Segal (4,606,542) and Lockart (10,966,854) are cited to show additional limb exercisers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785